Citation Nr: 1708643	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound status.

2.  Entitlement to an initial disability rating in excess of 60 percent for service-connected chronic fatigue syndrome (CFS).

3.  Entitlement to a higher initial disability rating for service-connected low back strain with degenerative disc disease, currently with a 10 percent disability rating effective from August 20, 2007 and a 20 percent disability rating from March 21, 2008.

4.  Entitlement to an effective date prior to April 4, 2011 for the award of service connection for CFS.

5.  Entitlement to an effective date prior to August 20, 2007 for the award of service connection for low back strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Andrew Wener, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for entitlement to Special Monthly Compensation based on the need for aid and attendance/housebound status. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veteran's Law Judge in December 2015.  A transcript is of record.

The Board remanded this claim for further development in March 2016, along with claims of entitlement to service connection for a viral syndrome, entitlement to service connection for a lumbar spine disability, and entitlement to service connection for polyarthralgia.  In an August 2016 decision, a Decision Review Officer at the RO granted service connection for chronic fatigue syndrome (claimed as polyarthralgia and viral syndrome) and low back strain with degenerative disc disease.  Since service connection was granted, the Veteran's appeals as to those issues have become moot. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). The Veteran submitted a Notice of Disagreement contesting the evaluations awarded for each disability and the effective dates assigned for service connection.  As the record does not reflect that the AOJ has yet issued a Statement of the Case, these issues are not ready for appellate review by the Board at this time, and are being remanded, below.  The issue of entitlement to SMC based on the need for aid and attendance/housebound status has since been returned to the Board for appellate review.

In October 2016, the Veteran submitted a VA Form 9 perfecting appeals for claims of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. chapter 35, entitlement to service connection for seizures as secondary to hypertension, and entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension, seizures, right iliac crest pain with paralysis, right thigh vasculitis, recurrent infections, ovarian cyst rupture, chronic pain syndrome, depression, right iliac muscle spasms, thoracolumbar spine back condition, elevated C-reactive protein and erythrocyte sedimentation rate, tooth eruptions, temporal atrophy, and ischial tuberosities; she  requested a Board hearing to be held at her local RO.  The Veteran was sent a letter in December 2016 notifying her that she had been placed on the list of persons wanting to appear for an in-person, "Travel Board" hearing before the Board.  As review of the claims file reveals that the AOJ is still taking action on these issues, the Board will not accept jurisdiction over them at this time; they will be the subject of a subsequent Board decision or decisions, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is needed prior to adjudication.

In an August 2016 rating decision, a Decision Review Officer at the RO granted service connection for chronic fatigue syndrome (claimed as polyarthralgia and viral syndrome) and low back strain with degenerative disc disease.  The Veteran submitted a Notice of Disagreement contesting the evaluations awarded for each disability and the effective dates assigned for the awards of service connection.  As the AOJ has not responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing these issues, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran contends that she is entitled to special monthly compensation based on being rendered housebound and in need to aid and attendance by her service-connected disabilities.  At the December 2015 Board hearing, she testified that she needs help with her daily activities, and noted that she has a friend that "comes and helps her sometimes."  She said that he pays bills, picks up food for her at the store, and helps her move around, and has "even carried [her]from the bed to the toilet."  She further testified that she cannot drive due to an inability to use her legs, and that sometimes her leg will "go out" and lock, and she is in bed for seven or eight days.  

The Veteran currently has the following disabilities which have been granted service connection: chronic fatigue syndrome; low back strain with degenerative disc disease, and limitation of motion, right ankle, secondary to dermatofibroma, post-operative; and split thickness skin graft with post-operative scar, lower one third of right leg, status-post removal of dermatofibroma.

As noted above, the Veteran has raised appeals seeking a higher disability rating for service-connected chronic fatigue syndrome and low back disabilities which are being remanded to the AOJ.  The Board finds that it must remand the issue of entitlement to SMC as inextricably intertwined with these appeals, as their outcome may render the Veteran eligible for SMC. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran was provided with VA examinations regarding her low back and CFS disabilities in July 2016.  However, as these were in the context of claims for service connection, detailed information regarding how such disabilities do or do not limit her, particularly with regard to whether she is substantially confined to her home and/or in need of regular aid and attendance was not provided.  While VA Form 21-2680s, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, from June 2008, December 2010, March 2011, and July 2013 are of record, such include little detail and do not limit the answers to only service-connected disabilities.  On remand, the Veteran should be afforded a VA Aid and Attendance examination to specifically assess her need for aid and attendance due to her service-connected disabilities. 

As the Board is remanding these matters for further development, the AOJ should take action to ensure that any updated records of VA treatment are obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.    After conducting any necessary development, readjudicate the Veteran's appeals challenging the effective dates assigned for service connection and initial disability ratings assigned for chronic fatigue syndrome (60 percent effective April 4, 2011) and low back strain with degenerative disc disease (10 percent effective from August 20, 2007 and 20 percent from March 21, 2008) and issue a Statement of the Case addressing the issues.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

2.  Obtain any and all VA treatment records from August 2016 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Schedule the Veteran for a VA aid and attendance/housebound examination.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

The examiner is advised that the Veteran is currently service-connected for the following disabilities: chronic fatigue syndrome; low back strain with degenerative disc disease, and limitation of motion, right ankle, secondary to dermatofibroma, post-operative; and split thickness skin graft with post-operative scar, lower one third of right leg, status-post removal of dermatofibroma.

The examiner should evaluate the Veteran for the purpose of determining her need for regular aid and attendance or whether she is housebound.  The examiner should elicit from the Veteran a description of her limitations caused by her service-connected disabilities and how they affect her ability to conduct her activities of daily living.  The examiner should be advised that he/she need not consider whether the Veteran has anatomical loss of any part of the upper or lower extremities, blindness, or deafness as the medical evidence of record fails to establish the presence of any of these conditions.  If necessary to answer the following questions, the examiner should order any additional examinations specific to any of the Veteran's service-connected disabilities.

The examiner is also instructed to explicitly answer the following specific questions in determining whether the Veteran is in need of basic aid and attendance:

 a) Is the Veteran permanently bedridden due to service-connected disabilities? ("Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.)

 b) Is the Veteran so helpless, due only to service-connected disability, as to be in need of regular aid and attendance of another person, which includes, but is not limited to:

 i. Inability to dress or undress herself;
 ii. Inability to keep herself ordinarily clean and presentable;
 iii. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of service-connected disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.)
 iv. Inability to feed herself due to extreme weakness/fatigue;
 v. Inability to attend to the wants of nature;
 vi. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment.

*Note: If the Veteran requires assistance with any of the above on an intermittent basis, the examiner should comment upon the frequency and duration of such need.

Specifically, the examiner should address whether there is a factual need for regular aid and attendance due to the Veteran's service-connected disabilities, and provide a detailed description of the functional limitations resulting from such.  The examiner should be instructed that he/she is only to consider service-connected disabilities in considering the Veteran's need for regular aid and attendance.  Nonservice-connected disabilities cannot be the basis for the need for aid and attendance.  Thus, it is important for the examiner to identify and separate the Veteran's symptoms among her various service-connected and nonservice-connected disabilities and only consider those symptoms related to service-connected disabilities and the affects they have on her functioning in determining whether she has a factual need for aid and attendance.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

4.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, readjudicate the issue of entitlement to Special Monthly Compensation based on need for aid and attendance and/or housebound status in light of the expanded record.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case and afford the Veteran and her representative an opportunity to respond before returning the issue to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




